Exhibit 10.2

 

FORM OF

CLOUD PEAK ENERGY INC.

2009 LONG TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT, made as of the         day of                    , 2012 (the
“Grant Date”), between Cloud Peak Energy Inc., a Delaware corporation (the
“Company”), and                      (the “Grantee”).

 

WHEREAS, the Company has adopted the Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan (the “Plan”) in order to provide an additional incentive to
certain employees and directors of the Company and its Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant an option to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Grant of Option.

 

1.1.         The Company hereby grants to the Grantee the right and option (the
“Option”) to purchase all or any part of an aggregate of                     
whole Shares subject to, and in accordance with, the terms and conditions set
forth in this Agreement.

 

1.2.         The Option is not intended to qualify as an Incentive Stock Option.

 

1.3.         This Agreement shall be construed in accordance and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference); and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

 

2.                                      Purchase Price.

 

The price at which the Grantee shall be entitled to purchase Shares upon the
exercise of the Option shall be $                     per Share.

 

3.                                      Duration of Option.

 

Except as otherwise provided in Sections 6 and 7 hereof, the Option shall be
exercisable to the extent and in the manner provided herein for a period of ten
(10) years from the Grant Date.

 

--------------------------------------------------------------------------------


 

4.                                      Vesting and Exercisability of Option.

 

Subject to Sections 6 and 7 hereof, provided that the Grantee continues to serve
as an employee of the Company or any of its Subsidiaries, the Option shall vest
and become exercisable on the third anniversary of the Grant Date.

 

5.                                      Manner of Exercise and Payment.

 

5.1.         Subject to the terms and conditions of this Agreement and the Plan,
the Option may be exercised by delivery of written notice to the Company, at its
principal executive office, to the attention of the General Counsel and
Corporate Secretary.  Such notice shall state that the Grantee is electing to
exercise the Option and the number of Shares in respect of which the Option is
being exercised and shall be signed by the person or persons exercising the
Option.  If requested by the Committee, such person or persons shall (i) deliver
this Agreement to the Secretary of the Company who shall endorse on this
Agreement a notation of such exercise and (ii) provide satisfactory proof as to
the right of such person or persons to exercise the Option.

 

5.2.         The notice of exercise described in Section 5.1 hereof shall be
accompanied by the full purchase price for the Shares in respect of which the
Option is being exercised, in cash or by check or, if indicated in the notice,
such payment shall follow by check from a registered broker acting as agent on
behalf of the Grantee.  However, at the discretion of the Committee appointed to
administer the Plan, the Grantee may pay the exercise price in part or in full
by transferring to the Company unrestricted Shares owned by the Grantee having a
Fair Market Value on the day preceding the date of exercise equal to the cash
amount for which such Shares are substituted.  In addition, the Option may be
exercised through a broker-dealer pursuant to such cashless exercise procedures
that are, from time to time, deemed acceptable by the Committee in its sole
discretion.

 

5.3.         Upon receipt of notice of exercise and full payment for the Shares
in respect of which the Option is being exercised, the Company shall, subject to
this Agreement and the Plan, take such action as may be necessary to effect the
transfer to the Grantee of the number of Shares as to which such exercise was
effective.

 

5.4.         The Grantee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any Shares subject to the Option
until (i) the Option shall have been exercised pursuant to the terms of this
Agreement and the Grantee shall have paid the full purchase price for the number
of Shares in respect of which the Option was exercised, (ii) the Company shall
have issued and delivered the Shares to the Grantee, and (iii) the Grantee’s
name shall have been entered as a stockholder of record on the books of the
Company, whereupon the Grantee shall have full voting and other ownership rights
with respect to such Shares.

 

5.5.         The terms and provisions of any Employment Agreement that relates
to or affects the Option are incorporated herein by reference.  Notwithstanding
the foregoing provisions of this Section 5 or Section 6 or 7, in the event of
any conflict or inconsistency between the terms and conditions of this Section 5
or Section 6 or 7 and the terms and conditions of the Employment Agreement, if
any, the terms and conditions of the Employment Agreement shall be controlling.

 

--------------------------------------------------------------------------------


 

6.                                      Termination of Employment.

 

6.1.         Termination—Generally.  Subject to Sections 6.2 and 7 hereof, if
the Grantee’s employment with the Company or any of its Subsidiaries is
terminated on or after the Grant Date for any reason, the Option shall (a) if
not vested and exercisable at the time of such termination, immediately expire
without payment of consideration therefor and (b) if vested and exercisable at
the time of termination, remain exercisable by the Grantee at any time prior to
the earlier to occur of (i) the end of the thirty (30) day period immediately
following the date of the Grantee’s termination (and such thirty (30) day period
shall be extended during any period in which the Grantee is prohibited by law or
Company insider trading policies from exercising such Option, to the extent such
extension complies with the requirements of Treasury regulation section
1.409A-1(b)(5)(v)(C)(1)) and (ii) the ten (10) year anniversary of the Grant
Date.

 

6.2.         Qualifying Terminations.  If the Grantee’s employment with the
Company or any of its Subsidiaries is terminated for any of the reasons set
forth below (and subject to Section 7 hereof), in each case if such termination
occurs on or after the Grant Date and prior to the third anniversary of the
Grant Date, a Pro Rata Portion (as defined below) of the Option shall, if not
then vested, vest and become exercisable as of the date of such termination, and
the remaining portion of the Option that is not vested and exercisable at the
time of such termination shall immediately expire without consideration
therefor.  The Pro Rata Portion of the Option, or the entire Option if such
termination occurs on or after the third anniversary of the Grant Date, shall
remain exercisable by the Grantee at any time prior to the earlier to occur of
(i) the end of the ninety (90) day period immediately following the date of the
Grantee’s termination (and such ninety (90) day period shall be extended during
any period in which the Grantee is prohibited by law or Company insider trading
policies from exercising such Option) and (ii) the ten (10) year anniversary of
the Grant Date; provided, however, that in the event of a qualified termination
under Section 6.2.1 below the Pro Rata Portion of the Option or the entire
Option, as applicable, shall remain exercisable by the Grantee’s legatee or
legatees under his or her will, or by his or her personal representatives or
distributees, as applicable, for a period ending on the earlier to occur of
(a) one (1) year following such qualified termination, or (b) the ten (10) year
anniversary of the Grant Date.  The “Pro Rata Portion” shall mean the total
number of Shares subject to the Option multiplied by a fraction, the numerator
of which is the number of days between (A) the Grant Date and (B) the date of
the Grantee’s termination of employment, and the denominator of which is 1,095.

 

6.2.1       death

 

6.2.2       Disability (as defined in the Plan)

 

6.2.3                     Redundancy (as defined below)

 

6.2.4                     Retirement (as defined below)

 

6.2.5       If the Grantee is not subject to an Employment Agreement,
termination for any other reason, other than a termination by the Company for
Cause (as defined in the Plan), if there are exceptional circumstances and the
Committee so decides prior to the date of the termination of the Grantee’s
employment.

 

--------------------------------------------------------------------------------


 

6.2.6       If the Grantee is subject to an Employment Agreement, termination by
the Company for any reason other than for Cause as defined therein.

 

6.2.7       If the Grantee is subject to an Employment Agreement, termination by
the Grantee for Good Reason as defined therein.

 

6.3                               Definitions.  For purposes of this Agreement:

 

(a)  “Employment Agreement” means an effective, written employment agreement
between the Grantee and the Company.

 

(b)  “Redundancy” means the Company or any of its Subsidiaries, as applicable,
has ceased, or intends to cease, to carry on the business or particular business
function for the purposes of which the Grantee is or was employed by it, or has
ceased, or intends to cease, to carry on that business or particular business
function in the place where the Grantee is or was employed.

 

(c)  “Retirement” means retirement at or after age 65, or early retirement on or
after age 55 with 10 years of service with the Company.

 

7.                                      Effect of a Termination Following a
Change in Control.

 

If, within two (2) years after a Change in Control, the Grantee’s employment
with the Company or any of its Subsidiaries is terminated (i) by the Company or
any of its Subsidiaries without Cause (as defined in the Plan or, if applicable,
an Employment Agreement) or (ii) if the Grantee is subject to an Employment
Agreement, by the Grantee for Good Reason as defined therein, the Option shall
immediately vest and become exercisable in its entirety and the Option shall
remain exercisable by the Grantee or by the Grantee’s legatee or legatees under
his or her will, or by his or her personal representatives or distributees, as
applicable, at any time prior to the earlier to occur of (i) the end of the
ninety (90) day period immediately following the date of the Grantee’s
termination (and such ninety (90) day period shall be extended during any period
in which the Grantee is prohibited by law or Company insider trading policies
from exercising such Option) and (ii) the ten (10) year anniversary of the Grant
Date.

 

8.                                      No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, any Subsidiary or any Division, nor shall this Agreement or the
Plan interfere in any way with the right of the Company, any Subsidiary or any
Division to terminate the Grantee’s employment therewith at any time.

 

9.                                      Adjustments.

 

In the event of a Change in Capitalization, the Committee shall make equitable
adjustments to the number and class of Shares or other securities, cash or
property subject to the Option and the purchase price for such Shares or other
securities.  The Committee’s adjustment

 

--------------------------------------------------------------------------------


 

shall be made in accordance with the provisions of Article 12 of the Plan and
shall be final, binding and conclusive for all purposes of the Plan and this
Agreement.

 

10.                               Dodd-Frank Clawback Policies.

 

This Agreement is subject to any clawback policies the Company may adopt in
order to conform to the Dodd-Frank Act and resulting rules issued by the
Securities and Exchange Commission and that the Company determines should apply
to this Agreement. These clawback policies may subject the Grantee’s rights and
benefits under this Agreement to reduction, cancellation, forfeiture or
recoupment if certain specified events occur, including, but not limited to, an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations.

 

11.                               Withholding of Taxes.

 

The Grantee shall be required to pay to the Company, and the Company shall have
the right and is hereby authorized to withhold, any applicable withholding taxes
in respect of the Option, its exercise or any payment or transfer under, or with
respect to, the Option and to take such other action as may be necessary in the
reasonable opinion of the Committee to satisfy all obligations for the payment
of such withholding taxes.  The Grantee shall be solely responsible for the
payment of all taxes relating to the payment or provision of any amounts or
benefits hereunder.

 

12.                               Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

13.                               Signature in Counterpart.

 

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signature thereto and hereto were upon
the same instrument.

 

14.                               Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.  No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at the time
or at any prior or subsequent time.

 

15.                               Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

--------------------------------------------------------------------------------


 

16.                               Governing Law.

 

Except as to matters of federal law, the validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of laws principles thereof.

 

17.                               Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
legal representatives.  All obligations imposed upon the Grantee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Grantee’s beneficiaries, heirs, executors, administrators
and successors.

 

18.                               Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes;
provided, however, that this dispute resolution provision shall not interfere
with Grantee’s rights to pursue and protect his or her legal rights in a court
of competent jurisdiction.

 

19.                               Sections and Other Headings.

 

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

CLOUD PEAK ENERGY INC.

 

GRANTEE

 

 

 

 

 

 

 

 

 

By:

 

Print Name:

Title:

 

 

 

--------------------------------------------------------------------------------